t c memo united_states tax_court william d trumbly jr and vicky b wood petitioners v commissioner of internal revenue respondent docket no 17380-07l filed date robert bryan perry for petitioners cindy l wofford for respondent memorandum findings_of_fact and opinion vasquez judge respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice of unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure determination in which respondent determined to sustain a lien filing with respect to petitioners’ unpaid tax_liabilities for and years at issue in response petitioners petitioned the court under sec_6320 to review respondent’s determination to sustain the lien filing a trial was held on date in dallas texas shortly after trial on date petitioners filed a bankruptcy petition under chapter of the bankruptcy code with the u s bankruptcy court for the eastern district of texas bankruptcy court case no on date the bankruptcy court issued a discharge order the issues for decision are whether petitioners’ claim that respondent abused his discretion in deciding to sustain the lien filing is moot and whether we should impose sanctions on respondent pursuant to sec_6673 for the actions of his counsel i background findings_of_fact the tax_liabilities at issue arose from underpayments of petitioners’ federal_income_tax for the years at issue in petitioners submitted an offer-in- compromise oic based on doubt as to collectibility of dollar_figure to the internal_revenue_service irs to settle their outstanding tax_liabilities for the years at issue on date an irs offer specialist rejected petitioners’ oic because their reasonable collection potential exceeded their dollar_figure offer amount on date petitioners appealed the rejection of their oic to the irs appeals_office appeals on date appeals mailed petitioners a letter confirming receipt of their oic appeal on the same day the irs assigned petitioners’ oic appeal to settlement officer morrison settlement officer morrison thereafter created a case activity record car oic to memorialize what took place during processing of petitioners’ oic appeal ii collection_due_process cdp hearing on date the irs mailed petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to their outstanding tax_liabilities for the years at issue on date petitioners’ counsel robert bryan perry submitted a form request for a collection_due_process or equivalent_hearing in response to the notice_of_federal_tax_lien nftl on the form mr perry indicated that the amounts listed in the nftl were in error and that respondent had failed to comply with the provisions of sec_6320 mr perry held a power_of_attorney for petitioners and represented them during the cdp hearing on date the irs assigned petitioners’ cdp hearing to settlement officer morrison settlement officer morrison and mr perry conducted a cdp hearing via correspondence and telephone during the cdp hearing settlement officer morrison created a second case activity record car cdp and used it concurrently with the car oic in maintaining her case activity records she would routinely copy and paste entries from one to the other but on occasion would inadvertently fail to transfer one entry to the other record thus although similar in many respects the case activity records contain different entries on date the irs issued petitioners a notice_of_determination sustaining the filing of the nftl and the rejection of their oic for the years at issue petitioners while residing in texas timely petitioned this court for review of the notice_of_determination iii after the cdp hearing on date settlement officer morrison executed a written declaration under penalties of perjury stating inaccurately that the administrative record consisted of exhibits all of which she attached to her declaration although the car oic was part of the administrative record settlement officer morrison inadvertently failed to attach it as an exhibit to her declaration sometime after the cdp hearing the irs lost the car oic respondent’s counsel cindy l wofford did not provide the car oic to mr perry during the discovery process as she was not aware that it existed on date--one week before trial--settlement officer morrison found the lost car oic and emailed it to ms wofford ms wofford did not closely scrutinize the car oic when she received it and as a result failed to realize that it materially differed from the car cdp which had already been provided to mr perry ms wofford faxed the car oic to mr perry on friday evening date a trial was held on date in dallas texas after trial petitioners moved to impose sanctions on respondent pursuant to sec_6673 on the basis that ms wofford knowingly concealed the car oic from them during discovery and tried to use settlement officer morrison’s declaration at calendar call even though she knew it was false also after trial petitioners filed a bankruptcy petition under chapter of the bankruptcy code on date the bankruptcy court issued a discharge order opinion i respondent’s determination to proceed with collection sec_6320 requires the commissioner to provide to the taxpayer an nftl within five business days after a tax_lien is filed a taxpayer receiving an nftl has several hearing rights see sec_6320 at the hearing the taxpayer may raise any relevant issue including collection alternatives which may include an oic after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives the taxpayer proposed and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 grants this court jurisdiction to review the determination made by appeals in connection with the hearing we need not address whether respondent abused his discretion in deciding to sustain the lien filing after the filing of their tax_court petition petitioners filed for bankruptcy and they subsequently received a discharge of their tax_liabilities for the years at issue thus there is no longer any need for the collection action accordingly we hold that the bankruptcy discharge renders this issue moot and we will dismiss it as such however we must still decide whether we should impose sanctions on respondent pursuant to sec_6673 for the actions of his counsel ii sanctions under sec_6673 after trial petitioners moved to impose sanctions on respondent pursuant to sec_6673 for the actions of respondent’s counsel sec_6673 provides this court with the discretion to award costs expenses and attorney’s fees if counsel unreasonably and vexatiously multiplies any proceedings before us sec_6673 does not specify what actions constitute unreasonable and vexatious conduct sec_6673 is modeled after u s c sec and the court has relied on cases arising under u s c sec to ascertain the level of misconduct justifying sanctions under sec_6673 see 119_tc_285 the interpretation given sec_6673 and sec_28 u s c sec has historically been the same 99_tc_533 while most of the u s courts of appeals have required a showing of bad faith before awarding costs under u s c sec a few have required only a showing of recklessness a lesser degree of culpability takaba v commissioner t c pincite among those few are both the court_of_appeals for the district of columbia circuit see 792_f2d_1137 d c cir and the court_of_appeals for the sixth circuit see 465_f3d_642 6th cir the court_of_appeals for the sixth circuit has expressed the standard for awarding costs under u s c sec as follows a n attorney is sanctionable when he intentionally abuses the judicial process or knowingly disregards the risk that his actions will needlessly multiply proceedings id in support of that standard the court_of_appeals cites 964_f2d_1214 d c cir a case of the court_of_appeals for the district of columbia circuit petitioners argue that we should impose sanctions because respondent’s counsel knowingly concealed the car oic from opposing counsel during discovery and tried to use settlement officer morrison’s declaration at calendar call even though she knew it was false petitioners’ motion for sanctions is without merit respondent’s counsel was not aware at the time of the calendar call or at trial that the car oic was materially different from the car cdp attached to the declaration thus petitioners’ charge that respondent’s counsel knew at calendar call that settlement officer morrison’s declaration was false is not an accurate characterization of her knowledge moreover although respondent’s counsel failed to exchange the car oic during discovery the record does not suggest that her failure was a knowing one it is true that she should have been more vigilant when reviewing the car oic upon receipt and in failing to do so committed an error in judgment the record however does not suggest that her conduct was unreasonable and vexatious under either the bad faith standard or the recklessness standard accordingly we will deny petitioners’ motion for sanctions in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
